 1 DECONCINI MCDONALD YETWIN & LACY, P.C.
   2525 EAST BROADWAY BLVD., SUITE 200
   T
 2 UCSON, AZ 85716-5300
   Tel: (520) 322-5000
 3 Fax: (520) 322-5585
 4 Jody A. Corrales (AZ # 024869)
   jcorrales@dmyl.com
 5 Attorneys for Hughes Federal Credit Union
 6                   IN THE UNITED STATES BANKRUPTCY COURT

 7                           FOR THE DISTRICT OF ARIZONA

 8 In re:                                                    (Chapter 13)
 9 DUSTIN J. HAMBY,                                Case No. 2:18-bk-15100-MCW
10                             Debtor.
11 HUGHES FEDERAL CREDIT UNION,                    MOTION FOR RELIEF FROM THE
                                                   AUTOMATIC STAY REGARDING
12                                                 DEBTOR’S 2011 FOUR WINDS
                               Movant,
                                                   HURRICANE SERIES RV
13          vs.
14 DUSTIN J. HAMBY, Debtor; and RUSSELL
   BROWN, Chapter 13 Trustee,
15
                          Respondents.
16
17          Hughes Federal Credit Union (“HFCU”), a secured creditor, moves the Court to

18 enter an order granting relief from the automatic stay of 11 U.S.C. § 362(a) to allow HFCU
19 to enforce its lien on a 2011 Four Winds Hurricane Series RV, VIN 1F6NF53Y790A01732
20 (“Collateral”), owned by DUSTIN J. HAMBY (“Debtor”), in which HFCU has a properly
21 perfected security interest. HFCU is also requesting a waiver of the 14-day stay of Rule
22 4001(a)(3), FED. R. BANKR. P.
23          This Motion is supported by the following Memorandum of Points and Authorities,
24 and the entire record before the Court.
25
26


                                                                                   Page 1 of 5
Case 2:18-bk-15100-MCW       Doc 15 Filed 12/20/18 Entered 12/20/18 16:31:22       Desc
                             Main Document    Page 1 of 16
                                                                                1                        MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                2 I.        RELEVANT FACTUAL BACKGROUND
                                                                                3           On December 12, 2018 (the “Petition Date”), Debtor filed a Voluntary Petition for
                                                                                4 an order for relief under Chapter 13 of the Bankruptcy Code. Thereafter, Russell Brown
                                                                                5 was appointed as the Chapter 13 Trustee.
                                                                                6           On or about November 5, 2013, Debtor entered into a Retail Installment Sale
                                                                                7 Contract Simple Finance Charge (the “Agreement”) under which HFCU loaned Debtor the
                                                                                8 sum of $82,099.41 to purchase the Collateral in exchange for a security interest in the
                                                                                9 Collateral. A copy of the Agreement is attached hereto as Exhibit A. A copy of the Title
DECONCINI MCDONALD YETWIN & LACY, P.C.




                                                                               10 evidencing HFCU’s properly perfected security interest in the Collateral is attached hereto
                                         2525 East Broadway Blvd., Suite 200




                                                                               11 as Exhibit B.
                                               Tucson, AZ 85716-5300




                                                                               12           Debtor is in monetary default under the Agreement having failed to make a regular
                                                                               13 payment since prior to filing his prior chapter 13 case on April 13, 2018, under Case No.
                                                                               14 2:18-bk-03941-PS. As of the Petition Date, the total debt owing to HFCU under the
                                                                               15 Agreement is $68,933.86, plus accruing interest, fees and costs, as evidenced by its secured
                                                                               16 proof of claim No. 1-1 filed on December 19, 2018. A copy of the Debtor’s most recent
                                                                               17 Statement of Account is attached hereto as Exhibit C.
                                                                               18           According to NADAguides, the average retail value of the Collateral is $64,150. A
                                                                               19 copy of the NADAguides Value Report dated 12/19/18 is attached as Exhibit D.
                                                                               20 II.       LEGAL ARGUMENT
                                                                               21           Section 362(d) allows the court to grant relief from the automatic stay for “cause.”
                                                                               22 What constitutes cause to terminate the stay is determined on a case-by-case basis.
                                                                               23 Delaney-Morin v. Day (In re Delaney-Morin), 304 B.R. 365, 369 (9th Cir. BAP 2003)
                                                                               24 (citation omitted). “Cause” includes the lack of adequate protection. 11 U.S.C. § 362(d)(1).
                                                                               25 “Cause” can also include if a debtor does not have equity in the collateral and the collateral
                                                                               26 is not necessary to an effective reorganization. 11 U.S.C. § 362(d)(2). Here, cause to

                                                                                    In re Hamby; Case No. 2:18-bk-15100-MCW                                          Page 2 of 5
                                                                                    I:\FILES\DOCS\HUGH14\180332\PLDG\13F5644.DOCX
                                                                               Case 2:18-bk-15100-MCW              Doc 15 Filed 12/20/18 Entered 12/20/18 16:31:22   Desc
                                                                                                                   Main Document    Page 2 of 16
                                                                                1 terminate the automatic stay exists under both § 362(d)(1) and § 362(d)(2).
                                                                                2           A.       The Collateral is Not Being Afforded Adequate Protection.
                                                                                3           In evaluating whether cause to terminate the automatic stay exists for lack of
                                                                                4 adequate protection pursuant to § 362(d)(1), the Ninth Circuit Court of Appeals has held
                                                                                5 that a lack of adequate protection may include, among other things, the lack of sufficient
                                                                                6 equity cushion and/or a debtor’s failure to tender periodic payments. Pistole v. Mellor (In
                                                                                7 re Mellor), 734 F.2d 1396 (9th Cir. 1984); see also, Ellis v. Parr (In re Ellis), 60 B.R. 432,
                                                                                8 435 (9th Cir. BAP 1985); In re Prime, Inc., 35 B.R. 697, 699 (Bankr. W.D. Mo. 1984)
                                                                                9 (“Where collateral is sold or depreciates, the notion of adequate protection requires
DECONCINI MCDONALD YETWIN & LACY, P.C.




                                                                               10 replacement or payment so that the value of the creditor’s interest is not dissipated.”).
                                         2525 East Broadway Blvd., Suite 200




                                                                               11           In the case at hand, “cause” under Section 362(d)(1) exists to terminate the automatic
                                               Tucson, AZ 85716-5300




                                                                               12 stay because the Debtor is severely delinquent under the Agreement. Therefore, the
                                                                               13 Collateral is not being afforded adequate protection.
                                                                               14           B.       There is No Equity in the Collateral and No Plan to Reorganize the Debt.
                                                                               15           Section 362(d)(2) reflects Congress’s intent to allow creditors to immediately
                                                                               16 proceed against the property where there is no equity and if it is unnecessary for an
                                                                               17 effective reorganization, even where the debtor can provide adequate protection under
                                                                               18 Section 362(d)(1). In re San Clemente Estates, 5 B.R. 605, 610 (Bankr. S.D. Cal 1980).
                                                                               19 For purposes of § 362(d)(2), “equity” is defined as the difference between the value of the
                                                                               20 property and all encumbrances upon it. Stewart v. Gurley, 745 F.2d 1194 (9th Cir. 1984).
                                                                               21           Here, the Collateral is depreciating personal property and its value is not sufficient to
                                                                               22 satisfy the amount owing under the Agreement. As indicated above, the current value of
                                                                               23 the Collateral is $64,150.00, and the balance owing to HFCU is $68,933.86, plus accrued
                                                                               24 and accruing interest, fees and costs. Therefore, there is no equity in the Collateral for the
                                                                               25 Debtors or this bankruptcy estate under Section 362(d)(2). See e.g., Nev. Nt’l Bank v.
                                                                               26 Casbul of Nev. Inc., 22 B.R. 65, 66 (9th Cir. BAP 1982); Ramco Indus. v. Preuss (In re

                                                                                    In re Hamby; Case No. 2:18-bk-15100-MCW                                               Page 3 of 5
                                                                                    I:\FILES\DOCS\HUGH14\180332\PLDG\13F5644.DOCX
                                                                               Case 2:18-bk-15100-MCW              Doc 15 Filed 12/20/18 Entered 12/20/18 16:31:22        Desc
                                                                                                                   Main Document    Page 3 of 16
                                                                                1 Preuss), 15 B.R. 896 (9th Cir. BAP 1981). Further, it appears the Collateral is not necessary
                                                                                2 for an effective reorganization as the Collateral is a recreational vehicle with no equity.
                                                                                3 Therefore, sufficient “cause” exists to terminate the automatic stay under Section 362(d)(2).
                                                                                4           C.       Waiver of the 14-Day Stay is Appropriate.
                                                                                5           Pursuant to Rule 4001(a)(3), FED. R. BANKR. P., an “order granting a motion for
                                                                                6 relief from an automatic stay…is stayed until the expiration of 14 days after entry of the
                                                                                7 order, unless the court orders otherwise.” FED. R. BANKR. P. 4001(a)(3). (Emphasis added).
                                                                                8 Here, cause exists to waive the 14-day stay because the payments are severely delinquent
                                                                                9 under the Agreement for Debtor’s failure to make a regular payment since prior to filing his
DECONCINI MCDONALD YETWIN & LACY, P.C.




                                                                               10 first Chapter 13 bankruptcy case on April 13, 2018, under Case No. 2:18-bk-03941-PS.
                                         2525 East Broadway Blvd., Suite 200




                                                                               11 Therefore, HFCU respectfully requests that the 14-day stay under Rule 4001(a)(3) be
                                               Tucson, AZ 85716-5300




                                                                               12 waived so that it may quickly obtain its rapidly depreciating Collateral.
                                                                               13           III.     CONCLUSION
                                                                               14           For all of the foregoing reasons, HFCU respectfully requests that this Court enter an
                                                                               15 order: (1) terminating the automatic stay of 11 U.S.C. § 362(a) to allow HFCU to obtain
                                                                               16 possession of the Collateral and exercise its legal rights; and (2) waiving the 14-day stay of
                                                                               17 Rule 4001(a)(3), FED. R. BANKR. P.
                                                                               18           RESPECTFULLY SUBMITTED this 20th day of December, 2018.
                                                                               19                                                   DECONCINI MCDONALD YETWIN & LACY, P.C.

                                                                               20
                                                                                                                                    By: /s/ Jody A. Corrales, #024869
                                                                               21                                                       Jody A. Corrales, Esq.
                                                                                                                                        Attorneys for Hughes Federal Credit Union
                                                                               22
                                                                               23 ORIGINAL electronically filed this
                                                                                  20th day of December, 2018, with:
                                                                               24
                                                                                  CLERK, UNITED STATES BANKRUPTCY COURT
                                                                               25 DISTRICT OF ARIZONA
                                                                                  https://ecf.azb.uscourts.gov
                                                                               26

                                                                                    In re Hamby; Case No. 2:18-bk-15100-MCW                                              Page 4 of 5
                                                                                    I:\FILES\DOCS\HUGH14\180332\PLDG\13F5644.DOCX
                                                                               Case 2:18-bk-15100-MCW              Doc 15 Filed 12/20/18 Entered 12/20/18 16:31:22       Desc
                                                                                                                   Main Document    Page 4 of 16
                                                                                1 COPIES of the foregoing mailed via electronic or
                                                                                  U.S. Mail this 20th day of December, 2018, to:
                                                                                2
                                                                                  Dustin J. Hamby
                                                                                3 11217 W. Jomax Rd.
                                                                                  Peoria, AZ 85383
                                                                                4 Debtor
                                                                                5 Leonard V. Sominsky
                                                                                  LEONARD V. SOMINSKY, ESQ., PC
                                                                                6 2700 N. 3rd Street
                                                                                  Suite 2006
                                                                                7 Phoenix, AZ 85004
                                                                                  info@lvslaw.net
                                                                                8 Attorneys for Debtor
                                                                                9 Russell Brown
                                                                                  3838 North Central Avenue
DECONCINI MCDONALD YETWIN & LACY, P.C.




                                                                               10 Suite 800
                                                                                  Phoenix, AZ 85012-1965
                                                                               11 mail@ch13bk.com
                                         2525 East Broadway Blvd., Suite 200




                                                                                  Chapter 13 Trustee
                                               Tucson, AZ 85716-5300




                                                                               12
                                                                                  U.S. Trustee
                                                                               13 OFFICE OF THE U.S. TRUSTEE
                                                                                  230 N. First Avenue, Suite 204
                                                                               14 Phoenix, AZ 85003
                                                                                  ustpregion14.px.ecf@usdoj.gov
                                                                               15
                                                                               16 By /s/ Clarrissa Palma
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26

                                                                                    In re Hamby; Case No. 2:18-bk-15100-MCW                                          Page 5 of 5
                                                                                    I:\FILES\DOCS\HUGH14\180332\PLDG\13F5644.DOCX
                                                                               Case 2:18-bk-15100-MCW              Doc 15 Filed 12/20/18 Entered 12/20/18 16:31:22   Desc
                                                                                                                   Main Document    Page 5 of 16
  EXHIBIT “A”




Case 2:18-bk-15100-MCW   Doc 15 Filed 12/20/18 Entered 12/20/18 16:31:22   Desc
                         Main Document    Page 6 of 16
Case 2:18-bk-15100-MCW   Doc 15 Filed 12/20/18 Entered 12/20/18 16:31:22   Desc
                         Main Document    Page 7 of 16
Case 2:18-bk-15100-MCW   Doc 15 Filed 12/20/18 Entered 12/20/18 16:31:22   Desc
                         Main Document    Page 8 of 16
Case 2:18-bk-15100-MCW   Doc 15 Filed 12/20/18 Entered 12/20/18 16:31:22   Desc
                         Main Document    Page 9 of 16
  EXHIBIT “B”




Case 2:18-bk-15100-MCW   Doc 15 Filed 12/20/18 Entered 12/20/18 16:31:22   Desc
                         Main Document   Page 10 of 16
                                 Electronic Title Copy
 Vehicle ID Number            Year        Make          Model         Body Style     Lic Plate   Reg Exp
 1F6NF53Y790A01732            2009        FORD                        MHA




 Weight             New/Used             Title Number            Odometer           State        Date Issued
                                         0U31013361066            10100             AZ           12-27-2013




 Full Name of Owner(s)                        Vehicle Brand(s)                      Liens(s)
 DUSTIN JOEL HAMBY                                                                  HUGHES FEDERAL CREDIT UNION
 COURTNEY ANN HAMBY                                                                 PO BOX 11900
 15436 W ALEXANDRIA WAY                                                             TUCSON, AZ 857341900
 SURPRISE, AZ 85379

                                                                                    Lien Date: 11-05-2013
                                                                                    ELT Number: 860107651
                                                                                    LTN: LTN131230-8
                                              Odometer Brand(s)




 * Information has been supplied by the lienholder, not the state titling agency.



 Document ID: 49WUUCUCZC THIS IS NOT A TITLE
                        This is an official Premier eTitleLien® Report
                     generated by a customer of Decision Dynamics, Inc.




Case 2:18-bk-15100-MCW                Doc 15 Filed 12/20/18 Entered 12/20/18 16:31:22                          Desc
                                      Main Document   Page 11 of 16
  EXHIBIT “C”




Case 2:18-bk-15100-MCW   Doc 15 Filed 12/20/18 Entered 12/20/18 16:31:22   Desc
                         Main Document   Page 12 of 16
                                                                            Have you upgraded to Checking PLUS with Benefits
                                                                            Plus? Enjoy interest-earning checking with travel
                                                                            discounts, cell phone repair coverage, Identity Theft &
                                                                            Security Center featuring Restoration Rescue, PLUS
                                                                            much more! Also enjoy exclusive discounts to a growing
                                                                            list of local and national merchants. Try it free for 90 days.
                                                                            Visit HughesFCU.org/PLUS for more details or to enroll.




            DUSTIN HAMBY
            COURTNEY HAMBY
            10819 W AVENIDA DEL REY
            PEORIA AZ 85383-9681




Page:         1 of 2                             Statement Ending:      11/30/2018                       Member No.

MAIN SHARE ACCOUNT ACCOUNT #1
Posted                                                                                                  Transaction               New
Date          Transaction Description                                                                       Amount             Balance
NOV01         Previous Balance                                                                                                   $50.33
NOV30         Ending Balance                                                                                                     $50.33
Account Fee Summary
 Fee Type                           Fee Amount This Period                     Year to Date
Total Overdraft Fees                         $0.00                              $0.00
Total Overdraft Fees Waived                  $0.00                              $0.00
Total Returned Item Fees                     $0.00                              $0.00
Total Returned Item Fees Waived              $0.00                              $0.00




2011 FOUR WIND HURRICANE LOAN #143
11/01/18 Through 11/30/18                                                                             Previous Balance: $68,933.86
Payment Due Date:     09/20/2018                                                                      New Balance:      $68,933.86
Payment Due:           $2,099.85
Annual Percentage Rate: 6.750%           Past Due As Of:         09/20/2018

Posted Date            Transaction Description                                                 Amount         Principal        Balance

NOV01         Previous Balance                                                                                              $68,933.86
NOV30         Ending Balance                                                                                                $68,933.86

INTEREST RATE DETAIL
Effective Dates                  Annual Percentage Rate                         Balance Subject
                                                                                 to Interest Rate
11/01/18 - 11/30/18                       6.750%                                      $68,933.86

The balance used to compute interest is the unpaid balance each day after payments and credits
to that balance have been subtracted and any additions to the balance have been made.

FEES CHARGED
Date     Loan            Description                                                     Amount
                         TOTAL FEES FOR THIS PERIOD                                       $0.00

INTEREST CHARGED
Date      Loan   Description                                                             Amount
                 TOTAL INTEREST FOR THIS PERIOD                                           $0.00

TOTALS YEAR TO DATE
TOTAL FEES CHARGED IN 2018                                                                  $0.00

         Case 2:18-bk-15100-MCW             Doc 15 Filed 12/20/18 Entered 12/20/18 16:31:22                               Desc
                                            Main Document   Page 13 of 16
                                                                                Account No.
                                                                                                 Pg 2 of 2
TOTAL INTEREST CHARGED IN 2018                               $3,000.00

STATEMENT SUMMARY
   Account       New Balance     Dividends   Tax Name                    Loan                 New Balance
      1                50.33         0.10    DUSTIN HAMBY                143                    68,933.86

TOTAL DIVIDENDS YTD    $0.10




      Case 2:18-bk-15100-MCW      Doc 15 Filed 12/20/18 Entered 12/20/18 16:31:22         Desc
                                  Main Document   Page 14 of 16
  EXHIBIT “D”




Case 2:18-bk-15100-MCW   Doc 15 Filed 12/20/18 Entered 12/20/18 16:31:22   Desc
                         Main Document   Page 15 of 16
                     NADAguides Value Report                                  12/19/2018

2011 Four Winds Hurricane Series M-34B Ford V10
 Values
                                                                                Suggested                                       Low               Average
                                                                                 List Price                                    Retail               Retail

Base Price                                                                          $131,290                                $53,250                $64,150

 Options (Add)

Total Price                                                                         $131,290                               $53,250                 $64,150



Value Type Definitions
Suggested List — The value listed reflects the approximate price of the unit when it is brand new. The prices listed are furnished by the
manufacturer and are assumed to be correct. The list price does not include freight charges.

Low Retail Value — A low retail unit may have extensive wear and tear. Body parts may have dents and blemishes. The buyer can expect to invest in
cosmetic and/or mechanical work. This vehicle should be in safe running order. Low retail vehicles usually are not found on dealer lots. Low retail is
not a trade-in value.

Average Retail Value — An average retail vehicle should be clean and without glaring defects. Tires and glass should be in good condition. The paint
should match and have a good finish. The interior should have wear in relation to the age of the vehicle. Carpet and seat upholstery should be clean,
and all power options should work. The mileage should be within the acceptable range for the model year.

An Average Retail vehicle on a dealer lot may include a limited warranty or guarantee, and possibly a current safety and/or emission inspection
(where applicable).

Note: Vehicles/Vessels in exceptional condition can be worth a significantly higher value than the Average Retail Price shown.




© 2018 J.D. Power. All rights reserved. ® A registered trademark of the National Automobile Dealers Association, under license to J.D. Power.




          Case 2:18-bk-15100-MCW                           Doc 15 Filed 12/20/18 Entered 12/20/18 16:31:22                                      Desc
                                                           Main Document   Page 16 of 16
